IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

ROBIN HAWKINS,
Case No. 3:18-cv-00240
Plaintiff,
: District Judge Walter H. Rice
vs. : Magistrate Judge Sharon L. Ovington

COMMISSIONER OF THE SOCIAL - : DECISION AND ENTRY
SECURITY ADMINISTRATION

Defendant.

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #9), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been
filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has
expired, hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

1. Plaintiff's Complaint is DISMISSED without prejudice pursuant to Fed. R. Civ. P.
41(b); and

2. The case is terminated on the Court’s docket.

Ln pee

Walter H. Rice
United States District Judge

 
